Citation Nr: 9924575	
Decision Date: 08/30/99    Archive Date: 09/08/99

DOCKET NO.  96-36 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to compensation benefits for cervical disc 
disease pursuant to the criteria of 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from July 1964 to June 1967.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a June 1996 rating decision from the Houston, 
Texas, Department of Veterans Affairs (VA) Regional Office 
(RO), which denied entitlement to compensation for cervical 
disc disease with arthritis under 38 U.S.C. § 1151.  


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

In August 1997, the Board remanded the veteran's claim for 
further development to include obtaining medical treatment 
records and a determination as to which, if any of the 
veteran's non-VA medical treatment was the result of VA 
contract pursuant to 38 U.S.C.A. § 1703 (West 1991 & Supp. 
1999).  Although the Houston, Texas, RO contacted the 
Anchorage, Alaska, VA Medical Center (MC) for a list of 
authorized hospitalization and treatment, the list provided 
does not clarify the issue of whether the specific treatment 
at issue was authorized.  The Board notes that treatment at 
the Anchorage Neurosurgical Association was authorized from 
December 1990 to February 1991 and from February 1991 to 
November 1991, inclusive of the periods during which the 
veteran was hospitalized.  Dr. J.C.G., who performed the 
veteran's surgery in January 1991 practices with the 
Anchorage Neurosurgical Association.  

However, it is not clear from the authorization list if the 
hospitalization and surgery, as well as outpatient care 
during the same period was authorized.  The Hospital 
Discharge report in February 1991 lists the VA as the carrier 
for the veteran.  The Board further notes that an e-mail 
response to the Houston, Texas, RO recommended contacting the 
"fee department" to get the best answer.  It is not 
apparent from the record, whether this further step was taken 
by the RO.  Although the RO concluded in its March 1999 
supplemental statement of the case that the evidence showed 
the treatment, which is the basis of the veteran's claim was 
not authorized or paid for by the VA, the Board finds that 
the record remains unclear on this issue.  

The absence of certain development, specifically requested by 
VA, indicates a neglect of the duty to assist in the 
development of the veteran's claim, Smith v. Brown, 5 
Vet. App. 335 (1993), thus necessitating yet another remand.  
Where, as here, the remand orders are not complied with, the 
Board errs in failing to insure compliance.  See Stegall v. 
West, 11 Vet. App. 268 (1998).

To ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1. The RO should again take appropriate 
action, including that recommended by 
previous contact, to determine if the 
veteran's surgical hospitalization from 
January to February 1991 was the result 
of VA contract pursuant to 38 U.S.C.A. § 
1703.  If necessary, the hospital billing 
records should be obtained and receipts 
of payment requested from the veteran.  


2. The RO should then adjudicate the claim 
for entitlement to compensation benefits 
for cervical disc disease pursuant to the 
criteria of 38 U.S.C.A. § 1151.  If the 
claim remains denied, the veteran should 
be furnished with a supplemental 
statement of the case which summarizes 
the pertinent evidence, fully cites any 
applicable legal provisions not 
previously provided, and reflects 
detailed reasons and bases for the 
decision.  The veteran should then be 
afforded the applicable time period in 
which to respond.  

Thereafter, the case should be returned to the Board for 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
The veteran need take no action until he is notified.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


